Citation Nr: 1751172	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include Gastroesophageal Reflux Disease (GERD), claimed as secondary to service-connected disabilities, to include diabetes mellitus and posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation based on loss of use.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to January 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1964 to July 1967, including service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2016).

This appeal was last before the Board in September 2016, when it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

While the Board regrets further delay, additional development is required to ensure compliance with prior remand directives, and to obtain private treatment records identified by the Veteran that have not yet been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

As an initial matter, the record reflects that the Veteran has been seen by a private physician who has provided the Veteran healthcare related to disabilities that may have an impact on his employability.  See Social Security Administration (SSA) Determination Letter at 49.  As these records contain potentially relevant evidence to the claims on appeal, remand is necessary to make the appropriate attempts to associate them with the claims file. 

Secondly, the Board finds that the examinations which were obtained pursuant to the Board's September 2016 remand are inadequate.  The September 2016 remand instructed the RO to obtain opinions regarding whether the Veteran's gastrointestinal disorder and erectile dysfunction (ED) could be caused or aggravated by his service-connected PTSD and/or diabetes.  This remand was required because the March 2016 VA examination did not answer this question because the examiner determined the Veteran did not have diabetes, even though the Veteran is service connected for diabetes.  The January 2017 examiner also failed to presume the Veteran has diabetes, despite the fact that he is service-connected for it, and is receiving treatment for it in the form of diet regulation.  The January 2017 examiner thus did not offer an adequate nexus opinion regarding whether the Veteran's gastrointestinal disorder and ED could be secondary to diabetes.  On remand, the VA examiner must assume the Veteran has diabetes for the purpose of this examination.  Stegall, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any missing VA treatment records and associate them with the claims file.

2. Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his gastrointestinal disorder and ED.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Specifically, these records should include private treatment from Dr. A. E. Pino of De Leon, Texas.  See SSA Determination Letter at 49.  Any negative response should be in writing and associated with the claims file.

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the his gastrointestinal disorder and ED and/or any impact they have on his employability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. Then, arrange for the Veteran to undergo a VA examination to address the claimed gastrointestinal and ED conditions.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all gastrointestinal and ED conditions found.  If the Veteran previously had any such medical condition, but it is no longer present, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(c)  If not directly related to service on the basis of question (b), is any condition proximately due to, the result of, or caused by any other medical condition(s), such as diabetes and/or PTSD?  If so, please identify the other medical condition(s).  

For the purposes of this question, assume the Veteran has diabetes. 

(d)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as diabetes and/or PTSD?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

For the purposes of this question, assume the Veteran has diabetes.

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5. Then readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

